UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

JORDAN SHULL

                      Plaintiff,           6:18-cv-06429-MAT
                                           DECISION AND ORDER
                           -v-

ANDREW SAUL,
Commissioner of Social Security,

                  Defendant.
____________________________________

                                 INTRODUCTION

     Plaintiff Jordan Shull (“Plaintiff”), represented by counsel,

brings this action under Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the

Commissioner of Social Security (“the Commissioner” or “Defendant”)

denying    his    applications     for   Child   Disability    Benefits    and

Supplemental Security Income (“SSI”).            The Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g).            Presently before

the Court are the parties’ competing motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure.       See Docket Nos. 12, 15.         For the reasons set forth

below, Plaintiff’s motion is denied, and Defendant’s motion is

granted.

                           PROCEDURAL BACKGROUND

     On    August    28,   2015,     Plaintiff     protectively    filed     an

application for child’s insurance benefits based on disability.

Administrative      Transcript   (“T.”)    16,   140-41.      Plaintiff    also
protectively filed an application for SSI on July 16, 2015.             T. 16,

139.     In both applications, Plaintiff alleged disability as of

August 1, 2009, due to asthma and an inability to “stand for very

long.”       T. 16, 142-43, 147-48, 151-52.      The claims were initially

denied on September 18, 2015.           T. 16, 155-176.

       A video hearing was conducted on April 13, 2017, before

administrative law judge (“ALJ”) Gregory M. Hamel.              T. 16, 34-66.

The claimant appeared in Rochester, New York, and the ALJ presided

over the hearing from Alexandria, Virginia.               Id.     A vocational

expert also testified. Id. The ALJ issued an unfavorable decision

on June 27, 2017.        T. 13-29.      Plaintiff appealed the decision to

the Appeals Council, which denied his request for review on May 21,

2018, making the ALJ’s decision the final determination of the

Commissioner.        T. 1-4.    This action followed.

                                THE ALJ’S DECISION

       The     ALJ    applied     the   five-step    sequential     evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. §§ 404.1520(a), 416.920(a).                 Initially, the ALJ

determined that Plaintiff, born on November 11, 1989, had not

attained age 22 as of August 1, 2009, the alleged onset date.

T. 19.

       At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

August 1, 2009, the alleged onset date.             Id.


                                        -2-
       At   step   two,   the    ALJ    determined     that   Plaintiff     had   the

following     “severe” impairments:          asthma,    obesity,      and   learning

disability.        Id.     The    ALJ    also   determined     that    Plaintiff’s

medically determinable impairment of pes planus with pain in his

feet   and   lower     legs,    did    not   cause   significant      work-related

functional limitations and thus was non-severe.                 Id.

       At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.           T. 20.      The ALJ specifically considered

Listings 3.03 (asthma) and 12.11 (neurodevelopmental disorders).

T. 20-21.

       Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform light

work, as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b),

“except that he cannot work in exposure to very high levels of

dust, fumes, gases and other pulmonary irritants; can do only very

routine and repetitive tasks; and cannot do tasks requiring public

contact.”     T. 21.

       At step four, the ALJ concluded that Plaintiff has no past

relevant work.       T. 26.

       At step five, the ALJ found that, considering Plaintiff’s age,

education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff could


                                         -3-
perform, including the representative occupations of stock clerk,

hand packager, general office clerk, addresser, inspector, and hand

packager.        T. 27-28.       The ALJ accordingly found that Plaintiff was

not disabled as defined in the Act.                  T. 28-29.

                                     SCOPE OF REVIEW

         A     district     court     may     set     aside        the   Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”).          “Substantial evidence means ‘such relevant evidence

as   a       reasonable    mind    might    accept    as    adequate      to     support   a

conclusion.’”           Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).      The    reviewing       court    nevertheless        must

scrutinize the whole record and examine evidence that supports or

detracts from both sides.                  Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted).                   “The deferential standard of

review         for     substantial     evidence       does     not       apply     to   the

Commissioner’s conclusions of law.”                   Byam v. Barnhart, 336 F.3d




                                            -4-
172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).

                                DISCUSSION

       Plaintiff contends that remand solely for the calculation and

payment of benefits is warranted because (1) the ALJ incorrectly

evaluated the opinions of Paul Mitchell, FNP (“Mr. Mitchell”),

Plaintiff’s treating nurse practitioner, and (2) the ALJ erred in

evaluating Plaintiff’s credibility.           See Docket No. 12-1 at 9-18.

For the reasons discussed below, the Court finds that Plaintiff’s

arguments are without merit, and affirms the Commissioner’s final

determination.

I.     Evaluation of Mr. Mitchell’s Opinion

       Plaintiff   first   contends    that   the    ALJ    did    not   properly

evaluate the opinions offered by Mr. Mitchell. See Docket No. 12-1

at 9.    In assessing a disability claim, an ALJ must consider and

weigh all of the medical opinions in the record.                  “When weighing

any medical opinion, treating or otherwise, the Regulations require

that the ALJ consider the following factors: length of treatment

relationship; frequency of examination; nature and extent of the

treatment relationship; relevant evidence used to support the

opinion; consistency of the opinion with the entire record; and the

expertise and specialized knowledge of the . . . source.” Williams

v. Saul, No. 3:16CV01777(SALM), 2019 WL 5388098, at *5 (D. Conn.

Oct.    22,   2019)   (citing    20     C.F.R.      §§     404.1527(c)(2)-(6),


                                      -5-
416.927(c)(2)-(6)).       However, the ALJ is not required to engage in

a “slavish recitation of each and every factor where the ALJ’s

reasoning and adherence to the regulation are clear.”                  Atwater v.

Astrue, 512 F. App’x 67, 70 (2d Cir. 2013).

       Pursuant to the regulations, nurse practitioners are “other

sources,”    and   therefore    their    opinions    are   not    entitled     to

controlling weight.       Wood v. Commissioner, No. 17-CV-6799, 2019 WL

2170762, at *3 (W.D.N.Y. May 19, 2019); see also Monette v. Colvin,

654 F. App’x 516, 518 (2d Cir. 2016) (“under the regulations, a

nurse practitioner is not an ‘acceptable medical source’ whose

opinion is eligible for ‘controlling weight.’”).            “[W]hile the ALJ

is certainly free to consider the opinions of these ‘other sources’

in making his overall assessment of a claimant’s impairments and

residual abilities, those opinions do not demand the same deference

as those of a treating physician.”          Genier v. Astrue, 298 F. App’x

105,   108   (2d   Cir.   2008).      Accordingly,   “[t]he      ALJ    ‘has   the

discretion to determine the appropriate weight to accord the [other

source]’s opinion based on the all evidence before’ him or her.”

Suzanne M. v. Commissioner, No. 6:18-CV-485(LEK), 2019 WL 4689227,

at *5 (N.D.N.Y. Sept. 26, 2019) (quoting Diaz v. Shalala, 59 F.3d

307, 314 (2d Cir. 1995)) (second alteration in original). However,

“an    ALJ   may   not    disregard    opinion   evidence     from      a   nurse

practitioner or ‘other source’ solely because it was not authored




                                      -6-
by an acceptable medical source.”                    Allen v. Commissioner, 351

F. Supp. 3d 327, 340 (W.D.N.Y. 2018).

       Plaintiff began treating with Mr. Mitchell in October 2015.

T. 418, 435, 437.            On March 2, 2016, Mr. Mitchell wrote that he

“saw [Plaintiff] today for follow up exam.                    He is currently not

able    to   work     or    volunteer   for      twenty    hours   per   week.     His

Grandmother is trying to obtain services for [Plaintiff] and he was

referred to Lakeview for an evaluation.                     Until [Plaintiff] is

further evaluated for work force or other programs he remains

unable to work.”           T. 420.

       In July 2016, Mr. Mitchell completed a “Medical Examination

for Employability.” T. 418-19. Mr. Mitchell opined that Plaintiff

could sit, see, hear, speak, use his hands, and climb stairs

without limitations (defined as for more than four hours), as well

as walk, stand, lift/carry, push/pull, bend/squat, and use public

transportation with some limitations (defined as two to four

hours).      T. 419.       With regard to his mental abilities, Plaintiff

could     interact         appropriately      with     others,     maintain      social

appropriate behavior, maintain basic standards of personal hygiene

and grooming, use public transportation, make simple decisions, and

perform      simple    tasks    without     any      limitation;    understand     and

remember      simple        instructions      and      maintain     attention      and

concentration with some limitations; and was severely limited in

understanding         and     remembering        complex    instructions.           Id.


                                           -7-
Mr. Mitchell also opined that Plaintiff was not physically/mentally

able to maintain employment.            Id.

      On April 12, 2017, Mr. Mitchell completed an “Evaluation of

Mental Work Limitations.” See T. 433-36. Mr. Mitchell opined that

Plaintiff had “moderate” limitations (meaning that he was unable to

function 11 to 25 percent of the time) in the following areas:

ability to comprehend and carry out simple instructions; ability to

remember    work    procedures;     ability   to    communicate     clearly    and

effectively; ability to work in coordination with or proximity to

co-workers; ability to maintain regular attendance and be punctual

within customary tolerances; ability to concentrate and attend to

simple work tasks; ability to perform at a consistent pace; ability

to make simple work-related decisions; and ability to tolerate

customary work pressures in a work setting, including ordinary job

goals, production requirements and demands.            T. 433-35.      Plaintiff

had an “unlimited” ability to interact appropriately with the

general public.      T. 434.      Mr. Mitchell diagnosed Plaintiff with a

learning    disability     and    obesity,    and   opined   that    Plaintiff’s

condition likely would deteriorate if he was placed under stress.

T. 435.    Mr. Mitchell estimated, on average, that Plaintiff would

be absent from work about one day per month due to his impairments,

but that he did not recommend restricting the number of hours per

day   or   days    per   week    that   Plaintiff   should   work.      T.    436.

Mr. Mitchell “believe[d] [Plaintiff] would do well in an assisted


                                        -8-
work    program.         He    will     need   guidance     and   training     to    be

successful.”       Id.

       Mr. Mitchell also completed an “Evaluation of Physical Work

Limitations” on April 12, 2017.                T. 437-39.    Mr. Mitchell opined

that Plaintiff did not suffer from a condition which can be

expected to produce pain.             T. 437.     With regard to the following

activities, Mr. Mitchell opined that Plaintiff could “never” engage

in climbing and balancing; “occasionally” (defined as two to three

hours    per   day)      kneel,    crawl,      climb   stairs,      and   pull;     and

“frequently” (defined as three to six hours per day) stoop, crouch,

reach, and push.              T. 437.     Mr. Mitchell further opined that

Plaintiff could continuously stand for two hours; stand for a total

of six hours in a workday; walk for a total of two hours in a

workday; continuously sit for three hours; and sit for a total of

six hours during the workday.              T. 438.     Plaintiff could lift and

carry 21-50 pounds at one time, and could lift and carry 21-

50 pounds for three to six hours per day.                     Id.       Mr. Mitchell

estimated that, on average, Plaintiff would be absent from work

about one day per month due to his impairments.                   Id.     Plaintiff’s

pain was “rarely” (defined as one to five percent of the workday)

severe enough to interfere with his attention and concentration to

perform simple tasks, and he did not require a cane or other

assistive device with occasional walking/standing.                        T. 438-39.




                                          -9-
Mr. Mitchell did not recommend limiting the number of hours per day

or days per week Plaintiff could work.             T. 439.

       It is clear to the Court that the ALJ weighed the opinion

evidence offered by Mr. Mitchell in light of the above-mentioned

regulatory factors.         The ALJ discussed, at length, the opinion

evidence offered by Mr. Mitchell, including the opinions he offered

on April 12, 2017.        See T. 25 (“Significant weight is given to the

[April 2017] opinion of family nurse practitioner, Paul Mitchell,

FNP, insofar as it is suggested that the claimant has no more than

moderate mental limitations and would be absent from work only

about one day per month.”); id. (“Significant weight is further

given to Mr. Mitchell insofar as he concluded in April 2017 that

the claimant can perform at least light work. . . .                      Insofar as

this suggests that [Plaintiff] can perform more than light work,

less weight is given as this is out of proportion to the type and

degree of treatment needed.         In light of the medical evidence as a

whole as well as the claimant’s testimony the undersigned concludes

that    the    claimant    does    not    have    any    significant       postural

limitations.”).       The ALJ also discussed Mr. Mitchell’s July 2016

opinion,      including   giving   reasons       why    he   did   not   afford   it

significant weight.        Specifically, the ALJ explained that “to the

extent Mr. Mitchell opined in July 2016, that the claimant was not

physically      and   mentally     able    to    maintain      employment[,]      no

significant weight is given.             This is out of proportion to the


                                     -10-
relatively conservative treatment and few physical and mental

findings as well as Mr. Mitchell’s subsequent April 2017 opinions.

Moreover, Mr. Mitchell is not an acceptable medical source.”                          See

T. 26.

       The ALJ’s consideration of Mr. Mitchell’s more recent, April

2017       opinions,       Plaintiff’s          conservative       treatment,         and

Mr. Mitchell’s status as a non-acceptable medical source, was

proper. See Allen, 351 F. Supp. 3d at 341 (ALJ properly considered

opinion from a nurse practitioner, a non-acceptable medical source,

explaining that, among other reasons, the opinion was not entitled

to   any    special      weight);       Ganoe   v.   Commissioner,       No.     5:14-CV-

1396(GTS/WBC), 2015 WL 9267442, at *4 (N.D.N.Y. Nov. 23, 2015) (“To

be sure, an ALJ may take plaintiff’s conservative treatment into

consideration       as    additional       evidence       to   support    his    overall

determination       regarding       a    treating     source’s     opinion.       .   .   .

However,      an   ALJ     cannot       rely    on    a    plaintiff’s      prescribed

conservative treatment as substantial evidence to undermine the

treating physician’s opinion.”) (citations omitted), adopted, 2015

WL     9274999     (N.D.N.Y.    Dec.        18,      2015).       In     other    words,

“[Mr. Mitchell’s] opinion was . . . considered, not overlooked . .

. and the weight attributed to it was supported by the applicable

regulatory factors.”           Monette, 654 F. App’x at 518 (citation

omitted).




                                           -11-
     Plaintiff contends that the ALJ’s evaluation of Mr. Mitchell’s

opinion is inconsistent with the denial of his claim.                      Docket

No. 12-1 at 11.      In support of this assertion, Plaintiff explains

that “[t]he ALJ purported to give significant weight to the portion

of Mr. Mitchell’s opinion that Mr. Shull would be absent from work

about one day per month.         Yet, the ALJ denied Mr. Shull’s claim

while relying on the vocational expert’s testimony . . . [that] it

is ‘quite entirely possible in the world of work’ that being

consistently absent from work one day per month would not be

tolerated.”    Id.    The Court has reviewed the transcript from the

administrative    hearing,     and     notes   that    Plaintiff’s       argument

misrepresents the vocational expert’s testimony regarding absences.

The vocational expert initially testified that an employer would

not tolerate “[m]ore than one unscheduled absence per month.”

T. 59.    When Plaintiff’s counsel subsequently inquired whether any

work would be available for a person who missed one day per month,

every month, the vocational expert responded that “it is quite

entirely possible in the world of work that . . . would not be

tolerated either.”      T. 60.    The vocational expert noted that her

opinion relating      to   tolerated    absences      was   based   on   her   job

placement experience, rather than the Dictionary of Occupational

Titles.     T. 59.    The vocational expert’s testimony that it is

possible in the “world of work” that there exists an employer who

would not tolerate one absence every month does not change her


                                     -12-
prior testimony that, based on her expertise, an employer would not

tolerate more than one absence per month. Further, the Court notes

that Mr. Mitchell did not find that Plaintiff would be absent for

one day “month after month,” but rather “estimate[d], on the

average,” the number of days Plaintiff would likely be absent from

work per month.    See T. 436, 438.       The ALJ’s reliance on the

vocational expert’s testimony relating to Plaintiff’s estimated

absences is entirely consistent with his giving significant weight

to that portion of Mr. Mitchell’s opinion.

      Plaintiff further contends that the ALJ erred by not adopting

Mr. Mitchell’s opinion regarding Plaintiff’s mental capabilities

because it “stands uncontradicted in the record.”        Docket No. 12-1

at 12.   Plaintiff’s argument overlooks the basic principle that an

ALJ is not required to fashion an RFC that “perfectly correspond[s]

with any of the opinions of medical sources cited in his decision.”

Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013).           Rather, the

ALJ the is “entitled to weigh all of the evidence available to make

an RFC finding that [is] consistent with the record as a whole.”

Id.   As explained above, the ALJ afforded significant weight to a

majority of Mr. Mitchell’s opinions relating to Plaintiff’s mental

limitations, save for his opinions that go to the ultimate issue of

disability.    Consistent   with   the   majority   of   Mr.   Mitchell’s

assessed mental limitations, the RFC limits Plaintiff to “very

routine and repetitive tasks,” and no tasks requiring public


                               -13-
contact.    T. 21; see also Johnson v. Berryhill, No. 1:17-cv-00684-

MAT, 2018 WL 4539622, at *6 (W.D.N.Y. Sept. 21, 2018) (“the ALJ

included    significant      mental     limitations       in    the     RFC   finding,

including    limiting       Plaintiff      to   simple,       routine    tasks       -   a

limitation which accounts for Dr. Baskin’s findings regarding

Plaintiff’s     difficulties          in        maintaining          attention        and

concentration, performing complex tasks, and learning new tasks.”).

Remand is not required on this basis.

II.   The Credibility Determination

      Plaintiff’s next and final argument is that the ALJ improperly

evaluated his credibility.              See Docket No. 12-1 at 14.                   “In

assessing the credibility of a claimant’s subjective complaints,

the Commissioner’s regulations require ALJs to employ a two-step

inquiry.”     Coger     v.   Commissioner,        335   F.     Supp.    3d    427,   435

(W.D.N.Y. 2018) (citing Meadors v. Astrue, 370 F. App’x 179, 183

(2d Cir. 2010)).         First, the ALJ must determine whether the

claimant suffers from a “medically determinable impairment that

could   reasonably    be     expected      to    produce”      the     pain   alleged.

20 C.F.R. § 416.929(b).           “Second, the ALJ must evaluate the

intensity and persistence of those symptoms considering all of the

available evidence; and, to the extent that the claimant’s pain

contentions    are    not     substantiated       by    the     objective      medical

evidence, the ALJ must engage in a credibility inquiry.”                      Meadors,




                                        -14-
370 F. App’x at 183–84 (citing 20 C.F.R. § 404.1529(c)(3)(i)–(vii);

Taylor v. Barnhart, 83 F. App’x 347, 350–51 (2d Cir. 2003)).

     When finding a claimant not entirely credible, the ALJ’s

decision   must    “contain    specific    reasons   for   the   finding   on

credibility, supported by the evidence in the case record, and must

be sufficiently specific to make clear to the individual and to any

subsequent reviewers the weight the [ALJ] gave to the individual’s

statements and the reasons for that weight.”           SSR 96–7p, 1996 WL

374186, at *2.     “While    it is not sufficient for the [ALJ] to make

a single, conclusory statement that the claimant is not credible or

simply to recite the relevant factors, remand is not required where

the evidence of record permits us to glean the rationale of an

ALJ’s decision.”     Cichocki v. Astrue, 534 F. App’x 71, 76 (2d Cir.

2013) (internal quotations and citations omitted) (alteration in

original).

     Here,   the    ALJ     properly   applied   the   two-step    inquiry.

Specifically, the ALJ found that while “the claimant’s medically

determinable impairments could reasonably be expected to cause the

alleged symptoms . . . [his] statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely

consistent with or well supported by the medical evidence and other

evidence in the record[.]”        T. 23.    The ALJ identified specific

activities performed by Plaintiff, including household chores,

playing online video games, and socializing and communicating with


                                   -15-
others online about video games, which belied his claims regarding

the intensity of his symptoms.            See id. (“Mr. Shull does a modest

range    of    household    activity,     including       helping        with    dishes,

laundry,       vacuuming,     grocery    shopping,     and    some       simple       meal

preparation.       He also spends a lot of time on video games as well

as socializing and communicating online with others about this

activity.      This level of activity, though not conclusive as to any

issue,    is     consistent     with    the    residual    functional           capacity

found.”).       It was proper for the ALJ to consider these activities

when     assessing     Plaintiff’s        credibility.             See     20     C.F.R.

§   404.1529(c)(3)(i)       (listing      daily   activities        as     a    relevant

consideration when assessing credibility).

       Contrary to Plaintiff’s implication (see Docket No. 12-1 at

15-16), the ALJ’s credibility determination was not based solely on

Plaintiff’s testimony regarding his daily activities.                     Rather, the

ALJ considered and weighed both the objective medical evidence, as

well as Plaintiff’s own testimony regarding his limitations.                           See

T. 22 (discussing Plaintiff’s allegations of disability, including

his testimony at the administrative hearing, and his grandmother’s

and uncle’s written statements regarding Plaintiff’s activities).

The ALJ explained that while he gave “some limited weight” to this

evidence, it “must be viewed within the context of the entire

record,    including    the     medical    reports.”         Id.     The        ALJ   then

identified specific medical evidence in the record - including


                                        -16-
evaluations by Mr. Mitchell and Plaintiff’s family practitioner,

Dr.   Dickinson,     as   well   as   opinions    offered   by    consultative

examiners, which contradicted the severe limitations reported by

Plaintiff.      See, e.g., T. 24 (discussing Plaintiff’s mostly normal

physical examination at a consultative examination in September

2015); id. (discussing mostly normal evaluations by Mr. Mitchell in

October   and    November   2015);    T.   25    (discussing     mostly   normal

examination by Dr. Dickinson in November 2016, including that

Plaintiff had “some basic life skills, good communication skills,

but limited social skills, social anxiety, and limited mobility,”

as well as intact cognitive functioning); id. (discussing opinion

offered by Harbinder Toor, M.D., a consultative examiner, who

assessed Plaintiff with “moderate limitations in standing and

walking a long time because of pain in the feet and lower part of

the legs and that he should avoid irritants or other factors which

can precipitate asthma.”); id. (discussing Mr. Mitchell’s April

2017 conclusion that Plaintiff can perform “at least light work,”

and his statement that Plaintiff “rarely has pain.”).

      Plaintiff contends that the ALJ did not properly evaluate the

credibility of his grandmother, arguing that “[t]he testimony of

lay witnesses may be entitled to great weight if uncontradicted in

the record.”     See Docket No. 12-1 at 17.        He cites to several cases

standing for the proposition that the ALJ is required to consider

and address evidence from third-party witnesses.            Id.    Plaintiff’s


                                      -17-
argument misses the mark. The ALJ did consider, weigh, and address

the evidence offered by Plaintiff’s grandmother, and adequately

explained why he gave her testimony only “some weight.”   See T. 22.

That is all that is required in this instance.       Simply because

Plaintiff disagrees with the weighing of his grandmother’s written

statement is not grounds for reversal.   Remand is not required on

this basis.

                            CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 12) is denied, and the Commissioner’s

motion for judgment on the pleadings (Docket No. 15) is granted.

Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                              S/Michael A. Telesca
                         _____________________________
                              HONORABLE MICHAEL A. TELESCA
                              United States District Judge


Dated:    December 11, 2019
          Rochester, New York




                                -18-
